DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-1c (claims 1-10 and 24-27), in the reply filed on 2/10/2022 is acknowledged.
Claims 11-23 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the residual part of the first raised section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Provoost et al. (US 2009/0252925) [hereinafter Provoost].
Provoost discloses a raised woodgrain finish decorative material (Fig. 3), comprising a substrate (substrate 2 or 25), a first raised section (section 7) provided on one surface of the substrate, and a second raised section (section 8) provided on the one surface of the substrate in a different location than the location of the first raised section, wherein the length of the first raised section (section 7) is longer than the length of the second raised section (section 8) in the lengthwise direction of the substrate, and the height of the first raised section (section 7; three layers (9)) is higher than the height of the second raised section (section 8; 2 layers (9)) in the thickness direction of the substrate.
Regarding claim 5, Provoost discloses the end of the first raised section (section 7) existing only at the edge of the substrate (Fig. 3).

	Regarding claim 26, Provoost discloses a pattern layer (layer 25) on the surface of at least one side of the substrate (substrate 2).
	Regarding claim 27, Provoost discloses a lining substrate (substrate 2) on the opposite side surface to the surface on which the first raised section (section 7) and the second raised section (section 8) are provided (Fig. 3).

Claims 1, 2, 5, 7 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luetgert et al. (US 2008/0213616) [hereinafter Luetgert].
Regarding claim 1, Luetgert discloses a raised woodgrain finish decorative material (Fig. 4), comprising a substrate (substrate 40), a first raised section (tick 30) provided on one surface of the substrate, and a second raised section (protrusions 44) provided on the one surface of the substrate in a different location than the location of the first raised section, wherein the length of the first raised section (ticks 30) is longer than the length of the second raised section (protrusion 44) in the lengthwise direction of the substrate, and the height of the first raised section (tick 30) is higher than the height of the second raised section (protrusion 44) in the thickness direction of the substrate.
Regarding claim 2, Luetgert discloses the height of the first raised section being 0.1 mm or more and 0.17 mm or less from the bottom of the first raised section and the second raised section (paragraph [0024]).

Regarding claim 7, Luetgert discloses the height of the second raised section being 0.03 mm or more and 0.09 mm or less from the bottom of the first raised section and the second raised section (paragraph [0027]).
Regarding claim 25, Luetgert discloses the second raised sections being aligned in series at intervals in the lengthwise direction of the substrate (Fig. 4, protrusions 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over either Luetgert or Provoost.
Luetgert and Provoost teach the claimed raised woodgrain finish decorative material. However, Luetgert and Provoost both fail to specifically teach the width of the first raised section being 0.3 mm or more and 2.0 mm or less in the direction perpendicular to the lengthwise direction of the substrate, the distance between the first raised sections in the direction perpendicular to the lengthwise direction of the substrate is 0.1 mm or more and 5.4 mm or less, and the length of the second raised section is 0.3 mm or more and 300 mm or less in the lengthwise direction of the substrate, and the width of the second raised section is 0.06 mm or more and 0.9 mm or less in the direction perpendicular to the lengthwise direction of the .


s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over either Provoost or Luetgert.
Provoost and Luetgert teach the claimed raised woodgrain finish decorative material as shown above. However, Luetgert and Provoost both fail to specifically teach the proportion of the second raised section to the proportion of the first raised section in the substrate surface being 0.5 or more and 2.0 or less, and the proportion of the second raised section to the residual part of the first raised section in the substrate surface being 0.1 or more and 0.8 or less. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second raised sections in either Provoost or Luetgert to have the proportion of the second raised section to the proportion of the first raised section in the substrate surface being 0.5 or more and 2.0 or less, and the proportion of the second raised section to the residual part of the first raised section in the substrate surface being 0.1 or more and 0.8 or less in order to provide the desired pattern for the wood grain design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781